DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments, see 10-111, filed 5/3/2022, with respect to the rejection(s) of claim(s) 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jagenstedt being used in the current rejection.  All of Applicant’s arguments are in regards to “inject a signal into the boundary wire” which Jagenstedt teaches. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jagenstedt US 20180213717.



Regarding claim 1, Thompson teaches a system comprising 

an autonomous mobile device and (Thompson Fig.1#100 robotic mower)

a base station connected to a boundary wire and (Thompson Fig.1 #105, charging station connected to 103 boundary wire)

configured to generate a radio signal to be emitted by the boundary wire, (Thompson Col.3 line 12; boundary drive circuit 106 may be contained in charging station 105, and may drive signals on the main boundary wire) Also (Thompson Col.3 line 37; boundary sensors on the robotic mower may receive the encoded boundary wire magnetic signal) It is noted that all magnetic signals are radio signals particularly signal induced magnetic signals that radiate outwards from a wire.

wherein the autonomous mobile device is configured to autonomously drive within a working area based on the signal emitted by the boundary wire, (Thompson Col.3 line 5; robotic mower 100 may operate in a specified area 102 that is surrounded by main or outer boundary wire 103 which may form a loop positioned at or below the ground or turf surface.)

wherein the base station is configured to encode data or commands into the radio signal and the autonomous mobile device is configured to decode the encoded data or commands, and (Thompson Col.3 line 12; boundary drive circuit 106 may be contained in charging station 105, and may drive signals on the main boundary wire and the inner wire. The fundamental frequency of the waveform on the main boundary wire may be about 2 kHz. The robotic mower may have a boundary wire sensor 119 to detect the waveform and provide a signal to the vehicle control unit to indicate the distance of the sensor to the main boundary wire.)

Regarding wherein the autonomous mobile device is configured to inject a signal into the boundary wire for establishing a communication back channel. (Jagenstedt teaches para 31 The robotic work tool 100 may also comprise a communication interface 175. The communication interface 175 may be arranged to receive and transmit wireless signals through a radio frequency interface for communicating with a charging station (referenced 210 in FIG. 2). The communication interface 175 may alternatively or additionally be arranged to receive and possibly transmit signals through a boundary wire (referenced 250 in FIG. 2) for communicating with a charging station (referenced 210 in FIG. 2). In one embodiment the communication interface 175 is embodied by the sensors 170 providing signal readings that are interpreted by the controller 110.)
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose improving operation of a robotic working tool communication. 

Regarding claim 2, Thompson and Jagenstedt teach all of the limitations of 1.  Claim is rejected using basic principles of RF circuitry.  Regarding, wherein a frequency of the radio signal on the boundary wire is adapted to a length of the boundary wire. It is noted that the boundary wire is an Antenna.  The length of the antenna is directly related to the wavelength of the working frequency. As the length of the wire is changed all RLCI change both looking into the antenna and looking into the amplifier as the antenna is a series connection i.e. the input impedance into the antenna changes, the load on the amplifier changes.  Rule of thumb applies; Length of antenna is ¼ λ; V/f= λ; where v is the medium of which the radio waves travels typically taken to be in air which is c.  This is holds true within a band i.e. U.W.B to avoid PLL; outside of the band magnetic coupling plays a big role in phase lock looping.   Length also dictates radius of turn which in turn defines radiation, Flux (flux antenna, flux vortex) both electric and magnetic; insolation coupling. 

Regarding claim 6, Thompson and Jagenstedt teach all of the limitations of claim 1 and further teaches, wherein the autonomous mobile device is a lawnmower, vacuum cleaner, garden robot or a storage robot. (Thompson Fig.1 #100 mower)

Regarding claim 7, Thompson and Jagenstedt teach all of the limitations of claim 1 and further teaches, wherein a communication protocol used implements at least one of a checksum, a hash value, a sender ID, a receiver ID or data packet length. (Thompson Col.3 line 25; the boundary driving circuit [sender ID] may transmit a unique ID)

Regarding claim 14, Thompson and Jagenstedt teach all of the limitations of claim 1 and further teaches, wherein the base station or autonomous mobile device(s) is/are configured to encrypt or sign transmitted data or command using a cryptographic algorithm. (Thompson Col.3 line 27; the boundary driving circuit may encode the ID with a 4 bit Barker code)

Regarding claim 16, Thompson and Jagenstedt teach all of the limitations of claim 1 and further teaches, wherein the data that is encoded by the base station comprises information on at least one of: working times, navigation points (Thompson Col.3 line 65; the vehicle control unit may decode the Manchester and Barker coding, and verify the ID against the identification stored in non-volatile memory. In block 219, the vehicle control unit may determine the relative distance of the sensor from the outer boundary wire.), weather information, device configuration, work parameters, map data, software update. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 5, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Jagenstedt as applied to claim above, and further in view of Halloran 20160291595.

Regarding claim 3, Thompson and Jagenstedt teach all of the limitations of claim 1 but does not explicitly teach, wherein transmission power output of the radio signal is adapted according to a maximal receiving distance of the autonomous mobile device
RSSI, Intermediate frequency (IF), and feedback are Well-Understood, Routine and conventional (WURC) to adjust gain (transmission power output of the radio signal based on distance). RSSI and IF are particularly in wireless is used adjust gain, while feedback loop is used to adjust general gain in op amps which can be wireless.  
Nevertheless Halloran teaches (Halloran para 44 teaches; the mobile robot 104 may use the signal strength to determine a distance to the peripheral device 102. the signals may prohibit movement of the mobile robot 104 through a particular [maximal receiving distance] area or guide the movement of the mobile robot 104 to a particular area.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Halloran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of aiding the navigation of the mobile robot. 
or according to predetermined limitations concerning allowed signal power. FCC 47 CFR 90.205 Will know in the art of antenna design for public use.

Regarding claim 4, Thompson and Jagenstedt teach all of the limitations of claim 1 but does not explicitly teach, wherein the autonomous mobile device is configured to directly convert decoded commands into control commands for controlling at least one of a driving direction, driving speed and operation of a working tool of the autonomous mobile device. However, Halloran teaches (Halloran para 44 teaches; the signals may prohibit movement of the mobile robot 104 through a particular area or guide the movement [driving direction] of the mobile robot 104 to a particular area.). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Halloran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of aiding the navigation of the mobile robot.

Regarding claim 5, Thompson and Jagenstedt teach all of the limitations of claim 1 but does not explicitly teach, wherein the autonomous mobile device is configured to set parameters for future operation of the autonomous mobile device based on data encoded by the base station and decoded by the autonomous mobile device. However, Halloran teaches (Halloran para 44 teaches; the mobile robot 104 may use the signal strength [data encoded] to determine a distance to the peripheral device 102. the signals may prohibit movement of the mobile robot 104 through a particular area or guide the movement of the mobile robot 104 to a particular area.) It is noted that signal strength is data encoded i.e. range data or A.M. Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Halloran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of aiding the navigation of the mobile robot.

Regarding claim 8, Thompson and Jagenstedt teach all of the limitations of claim 7 but does not explicitly teach, wherein the communication protocol is User Datagram Protocol (UDP), Trivial File Transfer Protocol (TFTP) or Broadcast Trivial File Transfer Protocol (BTFTP), Saratoga Protocol or Licklider Transmission Protocol (LTP). However, Halloran teaches (Halloran para 50; the network data bridge 202 which attaches to an Ethernet port on the Internet-connected router 204 or switch may automatically download a script from a predetermined Internet or local server (e.g., via BOOTP, DHCP, HTTP, FTP, and/or TFTP)). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Halloran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of aiding the navigation of the mobile robot.

Regarding claim 15, Thompson and Jagenstedt teach all of the limitations of claim 1 but does not explicitly teaches, wherein commands that can be encoded by the base station and decoded and executed by the autonomous mobile device comprise at least one of the following: return to base station, stop mowing, stop moving, move to coordinate XY, move to zone A, move to Wi-Fi range of house network, adjust mowing height. (Thompson Col. 3 line 60 to Col.4 line 1; teaches the boundary driving circuit may encode the ID with a 4 bit Barker code [send a message]; the robotic mower may receive the encoded boundary wire magnetic signal, and send the signal to the vehicle control unit.; the vehicle control unit may decode the Manchester and Barker coding, and verify the ID against the identification stored in non-volatile memory [action table]. As such any command such as stop moving stored in the mobile device may be triggered by the base station.
Thompson teaches all of the limitations of claim 15 but does not explicitly teach stop moving, move to coordinate XY, move to zone A, However Halloran teaches (Halloran para 44 teaches; the mobile robot 104 may use the signal strength to determine a distance to the peripheral device 102. the signals may prohibit movement of the mobile robot 104 through a particular [maximal receiving distance] area or guide the movement of the mobile robot 104 to a particular area.) Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Halloran such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of aiding the navigation of the mobile robot. 


Claims 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim above, and further in view of Matt 20180352734.

Regarding claim 10, Thompson and Jagenstedt teach all of the limitations of claim 1 but do not explicitly teach, wherein the system comprises a plurality of autonomous mobile devices each one configured to decode commands or data encoded into the emitted radio signal, or configured to inject a respective signal into the boundary wire. However Matt teaches (Matt para 10; In particular if a team of any desired number of ground working devices is operated in the operating region, the control and management of the entire team can take place via a local, higher-level control unit or an external control unit such as for example the server.). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Matt such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of data connection for a ground working system.

Regarding claim 11, Thompson, Jagenstedt teach Matt teach all of the limitations of claim 10 but Thompson does not explicitly teach, wherein the system is configured to determine operating times or working areas for at least two autonomous mobile devices of the plurality of autonomous mobile devices.  However Matt teaches (Matt para 10, a team of any desired number of ground working devices is operated in the operating region, the control and management of the entire team can take place via a local, higher-level control unit or an external control unit such as for example the server.  an adaptation of the operating times can be performed, as can a change of a device-specific operating variable stored in the ground working device. Also the traveling paths [working areas] adapted correspondingly.). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Matt such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of data connection for a ground working system.

Regarding claim 13, Thompson and Jagenstedt teach all of the limitations of claim 1 but does not explicitly teach, wherein the base station is connected to the internet or local network by wire or wirelessly and relays information between internet or local network and the autonomous mobile device(s) or between a user terminal connected to the local network and the autonomous mobile device(s). However Matt teaches (Matt para 38; Possible radio links may be WLAN connections, Bluetooth connections, GSM connections, NFC connections or similar wireless connections). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson in view of Matt such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of data connection for a ground working system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Matt as applied to claim above, and further in view of Dean US 20040111196.

Regarding claim 12, Thompson and Jagenstedt teach all of the limitations of claim 1 but do not explicitly teach, wherein each of the autonomous mobile devices is associated a unique address. However Dean teaches (Dean para 31; Each robotic apparatus is assigned a unique identification code or number). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson and Matt in view of Dean such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of programming lawn mowers.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson and Jagenstedt as applied to claim above, and further in view of Mannfeld US 2019/0215179.

Regarding claim 17, Thompson and Jagenstedt teach all of the limitation of claim 1, But do not explicitly teach wherein each of the plurality of autonomous mobile devices is configured to, based on the command received from the base station, move around within the work area and search for a Wi-Fi house network and to stop when a connection to the Wi-Fi house network can be successfully established. However Mannfeld teaches para 19, an automated error monitoring system for intelligent appliances includes an unmanned drone including at least one of a short range wireless communication system [Internet based reporting system, i.e. wi-fi] instructions for causing the unmanned drone to move into a short range communication zone of an intelligent appliance, establish a data connection between the unmanned drone and the intelligent appliance [Wi-Fi house network], and [stop to] perform a data transfer between the unmanned drone and the intelligent appliance.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Thompson and Jagenstedt in view of Mannfeld such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of interfacing with an intelligent appliance.


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu US 20180370376

For claim 15; Liljedahl WO 2018199830 The control signal 245 may also be used to provide information I to the robotic lawnmower 100 from the charging station 210 through the boundary cable 250 and/or the guide wire 260. The information may be transmitted as a coded message and may relate to an identity for the robotic lawnmower system 200, such as an identity of the robotic lawnmower and/or an identity for the charging station 210 (or rather the signal generator), a command to be executed by the robotic lawnmower 100 and/or data that the robotic lawnmower may base an operating decision upon, such as weather data.

Also for Claim 16 Liljedahi teaches weather data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664